DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the application filed 10/8/2019. 

Status of Claims
Claims 19-38 are pending; of which claims 19-31 are allowed.  Claims 1-18, 32-38 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neslihan I. Doran-Civan, Reg. No. 64,883 on 9/23/2021.
	
The application has been amended as follows:

Claim 26. (currently amended) A system comprising: 
a mobile device storing a first mobile application; 
a computer readable medium storing a second mobile application; and 

a processor; and 
a computer readable medium coupled to the processor, the computer readable medium comprising code which, when executed by the processor, causes the processor to: 
send a first cryptographic key to the first mobile application provisioned on a user device of a user by an issuer of an account of the user after authenticating the user; 
receive an identity verification cryptogram generated by the first mobile application using the first cryptographic key from the second mobile application, wherein the first mobile application and the second mobile application are associated with the user; 
validate that the identity verification cryptogram is generated using the first cryptographic key previously sent by the server computer to the first mobile application; and 
send a token and a second cryptographic key to the second mobile application upon validating the identity verification cryptogram, wherein the token represents account information of the account issued by the issuer, 
wherein the second mobile application is programmed to complete a transaction using the token and a transaction cryptogram generated by the second mobile application using the second cryptographic key.

Claims 32-38. (cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the 
The nearest prior art of record, Ju et al (PGPUB 2014/0282983), teaches receiving an identity verification cryptogram from a second mobile application (paragraph 97-99), validating the identity verification cryptogram (paragraph 99), and sending a token to the second mobile application upon validating the verification cryptogram (paragraph 99-100), but does not explicitly teach the identity verification cryptogram generated by the first mobile application, nor sending, by the server computer, a second cryptographic key to the second mobile application upon validating the identity verification cryptogram generated by the first mobile application… wherein the second mobile application completes a transaction using the token and a transaction cryptogram generated by the second mobile application using the second cryptographic key.  
Kean et al (PGPUB 2012/0300938) teaches sending a cryptographic key to a first mobile application after authenticating a user, and generating an identity verification cryptogram using the cryptographic key (paragraph 63-64, 74-77, 88-89), receiving data from a second mobile application (paragraph 77-79), and validating that the identity verification cryptogram is generated using the user data and the cryptographic key (paragraph 79-82), but does not explicitly teach receiving, at the server computer, the identity verification cryptogram generated by the first mobile application from a second mobile application, and sending, by the server computer, a token and a second cryptographic key to the second mobile application upon validating the identity verification cryptogram generated by the first 
Dryer et al (PGPUB 2012/0290376) teaches wherein the verification cryptogram is generated by a first mobile application and stored in a cloud wallet (paragraph 51, 54), but does not explicitly teach sending, by the server computer, a token and a second cryptographic key to the second mobile application upon validating the identity verification cryptogram generated by the first mobile application… wherein the second mobile application completes a transaction using the token and a transaction cryptogram generated by the second mobile application using the second cryptographic key.
Dimmick (PGPUB 2014/0164254) teaches an application provisioned in a secure execution environment of a mobile device by an issuer of an account (paragraph 71, 73, 79, 114-115), but does not explicitly teach receiving, at the server computer, the identity verification cryptogram generated by the first mobile application from a second mobile application, and sending, by the server computer, a token and a second cryptographic key to the second mobile application upon validating the identity verification cryptogram generated by the first mobile application… wherein the second mobile application completes a transaction using the token and a transaction cryptogram generated by the second mobile application using the second cryptographic key.
Lopreiato et al (PGPUB 2015/0339663) teaches wherein a token represents account information of an account issued by an issuer (abstract, paragraph 3, 56), but does not explicitly teach receiving, at the server computer, the identity verification cryptogram generated by the first mobile application from a second mobile application, and sending, by the server computer, a token and a second cryptographic key to the second mobile application upon validating the identity verification cryptogram generated by the first mobile application… wherein the second mobile application completes a transaction using the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491